             Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

IMELDA AREVALO                                   :
     Plaintiff,                                  :
                                                 :                CIVIL ACTION
        v.                                       :                NO. 19-5075
                                                 :
OMNI INSURANCE COMPANY, et al.,                  :
     Defendants.                                 :

September 29, 2020                                                                   Anita B. Brody, J.

                                          MEMORANDUM

        Plaintiff Imelda Arevalo is a New Jersey resident. On July 21, 2018, Arevalo was a

passenger in a car owned by Francisco Duran. Duran’s car was struck in the rear by a driver who

fled the scene of the accident. As a result, Arevalo suffered several injuries. The car accident

happened in Trenton, New Jersey. Because Arevalo did not know the identity of the driver who

struck the vehicle she was a passenger in, she was unable to seek compensation from him or her.

Instead, Arevalo sought compensation from Duran—the owner of the car she was a passenger in

at the time of the accident.

        Duran is a Pennsylvania resident. When the accident occurred, his car was registered in

Pennsylvania and insured by Defendant Omni Insurance Company. Duran’s automobile

insurance policy, issued by Omni, provided $5,000 in Personal Injury Protection (“PIP”) and no

Uninsured Motorist coverage (“UM”). Because the accident occurred in New Jersey, Arevalo

requested that Omni Insurance Company provide her benefits under New Jersey’s deemer

statute, N.J.S.A. 17:28-14, which, if applicable, requires an insurer to provide minimum

compulsory coverage in the amount of $250,000 of PIP benefits and $15,000 of UM benefits. 1


1
  “N.J.S.A. 17:28–1.4 apparently acquired its name as the Deemer Statute because it ‘deems’ New Jersey
insurance coverage and tort limitations to apply to out-of-state policies.” Zabilowicz v. Kelsey, 984 A.2d
872, 874 n.2 (N.J. 2009).
           Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 2 of 11




Omni Insurance Company rejected Arevalo’s request for benefits under New Jersey’s deemer

statute based on the belief that it was not subject to the deemer statute. As a result, Arevalo

brings suit against Defendants Omni Insurance Company (“Omni”), American Independent

Insurance Company (“American Independent”), A Good2Go Auto Insurance Company (“A

Good2Go Company”), and Good2Go Auto Insurance (“Good2Go Insurance”) for compensatory

and punitive damages, alleging that Defendants acted in bad faith when Omni refused to provide

Arevalo benefits under the deemer statute. 2

        The parties have filed cross-motions for summary judgment. For purposes of resolving

these cross-motions, the parties agree on all material facts. Their motions raise a purely legal

question—whether Omni is required to provide Arevalo with PIP and UM benefits in accordance

with the New Jersey deemer statute. For the reasons explained below, Omni is subject to the

deemer statute and must provide the minimum compulsory PIP and UM benefits to Arevalo.

Therefore, I will grant Arevalo’s motion for summary judgment 3 and I will deny Defendants’

motion for summary judgment.

I. STIPULATED FACTS 4

        Omni is an Illinois insurance corporation that issued the insurance policy at the center of

this litigation. 5 Stipulation ¶¶ 3-4, ECF No. 21. Omni is not authorized to transact any business



2
 I exercise subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1332 because there is
complete diversity between Arevalo and all Defendants.
3
 Arevalo’s motion for summary judgment is technically only a motion for partial summary judgment
because, as Arevalo points out, she is requesting additional relief that still needs to be determined. See
Pl.’s Summ. J. Mot. 2-3, ECF No. 22.
4
 The stipulated facts are taken from the parties’ Stipulation entered on the docket on March 5, 2020. See
Stipulation, ECF No. 21.
5
 Defendant Good2Go Insurance is an insurance agency that did not issue the policy in question.
Stipulation ¶ 2.
            Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 3 of 11




in New Jersey and does not issue any automobile insurance coverage in New Jersey. Id. ¶¶ 6-7.

Omni is an indirect subsidiary of American Independent Companies, Inc. 6 Id. ¶ 5. Personal

Service Insurance Company (“PSIC”) is also an indirect subsidiary of American Independent

Companies, Inc. 7 Id. ¶ 8. PSIC is authorized to transact automobile insurance business in New

Jersey. Id. ¶ 9. “[D]efendants and PSIC are controlled by and the [sic] under common control

within the meaning of the New Jersey Deemer Statute NJSA 17:28-1.4 by the same entity.” Id. ¶

12. “Defendants do not dispute that Omni Insurance Company and Personal Service Insurance

Company . . . are ‘affiliated’ within the meaning of the NJ Deemer Statute and case law

construing the NJ Deemer statute, as both are indirect subsidiaries of American Independent

Companies, Inc.” Id. ¶ 13.

II. STANDARD OF REVIEW

          Under Rule 56, summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The summary judgment standard is the same for cross-motions as it

is when only one party moves for summary judgment. Auto-Owners Ins. Co. v. Stevens & Ricci

Inc., 835 F.3d 388, 402 (3d Cir. 2016). When facing cross-motions for summary judgment, the

“court must rule on each party’s motion on an individual and separate basis, determining, for

each side, whether judgment may be entered in accordance with the Rule 56 standard.” Id.

(internal quotation marks omitted).




6
 Defendant American Independent is a subsidiary of American Independent Companies, Inc. Stipulation
¶ 10.
7
    PSIC is a Defendant A Good2Go Company. Stipulation ¶ 8.
             Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 4 of 11




II. DISCUSSION

          A. Whether Omni is Subject to the Deemer Statute 8

          The New Jersey deemer statute provides:

          [1]Any insurer authorized to transact or transacting automobile or motor vehicle
          insurance business in this State, or controlling or controlled by, or under common
          control by, or with, an insurer authorized to transact or transacting insurance
          business in this State, which sells a policy providing automobile or motor vehicle
          liability insurance coverage, or any similar coverage, in any other state or in any
          province of Canada, shall include in each policy coverage to satisfy at least the
          personal injury protection benefits coverage pursuant to section 4 of P.L.1972, c.
          70 (C.39:6A-4) or section 19 of P.L.1983, c. 362 (C.17:28-1.3) for any New Jersey
          resident who is not required to maintain personal injury protection coverage
          pursuant to section 4 of P.L.1972, c. 70 (C.39:6A-4) or section 4 of P.L.1998, c.
          21(C. 39:6A-3.1) and who is not otherwise eligible for such benefits, whenever the
          automobile or motor vehicle insured under the policy is used or operated in this
          State.

          [2]In addition, any insurer authorized to transact or transacting automobile or motor
          vehicle insurance business in this State, or controlling or controlled by, or under
          common control by, or with, an insurer authorized to transact or transacting
          automobile or motor vehicle insurance business in this State, which sells a policy
          providing automobile or motor vehicle liability insurance coverage, or any similar
          coverage, in any other state or in any province of Canada, shall include in each
          policy coverage to satisfy at least the liability insurance requirements of subsection
          a. of section 1 of P.L.1972, c. 197 (C.39:6B-1) or section 3 of P.L.1972, c. 70
          (C.39:6A-3), the uninsured motorist insurance requirements of subsection a. of
          section 2 of P.L.1968, c. 385 (C.17:28-1.1), and personal injury protection benefits
          coverage pursuant to section 4 of P.L.1972, c. 70 (C.39:6A-4) or of section 19 of
          P.L.1983, c. 362 (C.17:28-1.3), whenever the automobile or motor vehicle insured
          under the policy is used or operated in this State.




8
    The Third Circuit has explained:

          When interpreting state law, we follow a state’s highest court; if that state's highest court
          has not provided guidance, we are charged with predicting how that court would resolve
          the issue. Canal Ins. Co. v. Underwriters at Lloyd's London, 435 F.3d 431, 436 (3d
          Cir.2006). To do so, we must take into consideration: (1) what that court has said in related
          areas; (2) the decisional law of the state intermediate courts; (3) federal cases interpreting
          state law; and (4) decisions from other jurisdictions that have discussed the issue.

Illinois Nat. Ins. Co. v. Wyndham Worldwide Operations, Inc., 653 F.3d 225, 231 (3d Cir. 2011) (citation
omitted).
          Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 5 of 11




N.J. Stat. Ann. § 17:28-1.4 (emphasis added). 9 Although Omni is not authorized to transact any

business in New Jersey, PSIC is authorized to transact automobile insurance business in New

Jersey. Because the accident occurred in New Jersey and PSIC is authorized to conduct

automobile insurance in the State, Arevalo contends that Omni is subject to the second provision

of the deemer statute because Omni and PSIC are under common control. The parties have

stipulated that Omni and PSIC are “controlled by and the [sic] under common control within the

meaning of the New Jersey deemer statute NJSA 17:28-1.4 by the same entity” and are affiliated

companies that are both indirect subsidiaries of American Independent Companies, Inc.

Stipulation ¶¶ 12-13. Despite the stipulation, Defendants argue that Omni is not subject to the

deemer statute because it is not authorized to transact any insurance business in New Jersey.

        “With a question of statutory construction, we begin with the language of the statute as

the surest indicator of legislative intent.” Felix v. Richards, 226 A.3d 937, 942 (N.J. 2020). “It

is our purpose to give life to the statutory language, not to ‘rewrite a plainly-written enactment of

the Legislature.’” Zabilowicz v. Kelsey, 984 A.2d 872, 875 (N.J. 2009) (quoting DiProspero v.

Penn, 874 A.2d 1039, 1048 (N.J. 2005)). “[W]e apply the bedrock assumption that the

Legislature did not use any unnecessary or meaningless language, so a court should try to give

effect to every word of [a] statute .... [rather than] construe [a] statute to render part of it

superfluous.” Felix, 226 A.3d at 944 (internal quotation marks omitted). Thus, the presumption

is “that ‘every word’ in the deemer statute . . . ‘has meaning and is not mere surplusage.’” Id.

(quoting Cast Art Indus., LLC v. KPMG LLP, 36 A.3d 1049 (N.J. 2012)). “Only if the words of


9
 “Pennsylvania courts do not ‘treat the application of the “deemer” statute as presenting a conflict of laws
question,’ but rather, as an issue of judicial comity.” Goldman v. Allstate Ins. Co., No. CV 15-5084, 2016
WL 75407, at *2 (E.D. Pa. Jan. 7, 2016) (quoting DiOrio v. Nationwide Mut. Ins. Co., 17 F.3d 657, 659
(3d Cir. 1994)). “In essence, what the Pennsylvania courts have done is to read the ‘deemer’ statute as
being theoretically, although not physically, attached to the Pennsylvania policy in the nature of an
endorsement applicable to an accident occurring in New Jersey.” DiOrio, 17 F.3d at 660.
          Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 6 of 11




the enactment are shrouded in ambiguity will we turn to other sources in search of legislative

intent.” Zabilowicz, 984 A.2d at 875.

       Here, the plain language of the second provision of the deemer statute indicates that the

subject of the provision is “any insurer” who is “authorized to transact or transacting automobile

or motor vehicle business in this State, or controlling or controlled by, or under common control

by, or with, an insurer authorized to transact or transacting automobile or motor vehicle

insurance business in this State.” N.J.S.A. § 17:28-1.4 (emphasis added). The modifiers of the

subject are set forth by use of the word “or”—“its ordinary use is almost always disjunctive, that

is, the words it connects are to ‘be given separate meanings.’” United States v. Woods, 571 U.S.

31, 45 (2013) (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979)). Thus, the language

of the deemer statute indicates that it applies to insurers who are either: (1) authorized to transact

or transacting automobile or motor vehicle business in New Jersey; (2) controlling an insurer

authorized to transact or transacting automobile or motor vehicle insurance business in this State;

(3) controlled by an insurer authorized to transact or transacting automobile or motor vehicle

insurance business in this State; (4) under common control by an insurer authorized to transact or

transacting automobile or motor vehicle insurance business in this State; or (5) under common

control with an insurer authorized to transact or transacting automobile or motor vehicle

insurance business in this State.

       Despite the absence of any such requirement in the statutory language, Defendants

contend that only insurers authorized to transact insurance business in New Jersey are subject to

the deemer statute. To read this requirement into the statute would render superfluous the

“controlling or controlled by, or under common control by, or with” language in the statute. This

language extends the reach of the second provision of the deemer statute to any insurer who does
            Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 7 of 11




not transact automobile insurance in New Jersey so long as the insurer is affiliated with an

insurer authorized to transact or transacting automobile or motor vehicle insurance business in

New Jersey. See Cupido v. Perez, 2 A.3d 1159, 1163 (N.J. Super. Ct. App. Div. 2010)

(concluding based on the plain language “that the deemer statute imposes an obligation to

provide certain New Jersey automobile insurance coverages upon an out-of-state insurer that

itself, or through an affiliated entity, is authorized to transact either private passenger automobile

or other motor vehicle insurance business in the State, including commercial motor vehicle

insurance”)(emphasis added)). But see Gov’t Employees Ins. Co. v. Allstate Ins. Co., 818 A.2d

474, 478 (N.J. Super. Ct. App. Div. 2003) (concluding that the phrase “controlling or controlled

by, or under common control by, or with” is ambiguous). Because the parties agree that

“[D]efendants and PSIC are controlled by and the [sic] under common control within the

meaning of the New Jersey Deemer Statute NJSA 17:28-1.4 by the same entity,” Stipulation ¶

12, the plain language indicates that Omni is subject to the deemer statute notwithstanding that it

is not authorized to transact insurance business in New Jersey.

       To the extent that there is any doubt as to the plain language interpretation of the statute,

the legislative history also supports Plaintiffs’ reading of the deemer statute. Defendants rely on

Government Employees Insurance Company v. Allstate Insurance Company, 818 A.2d at 482-84

(“Geico”) to argue that the deemer statute contains a legislative assumption that it does not apply

to insurers who are not authorized to transact insurance business in New Jersey. The Supreme

Court of New Jersey, however, recently analyzed the legislative history of the deemer statute to

conclude:

       When originally enacted, the statute applied to insurers who sold policies providing
       automobile or motor vehicle coverage and who were either authorized to sell
       automobile or motor vehicle insurance in New Jersey or were legally affiliated with
          Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 8 of 11




       insurers authorized to sell insurance -- of any kind, whether automobile/motor
       vehicle insurance or not -- in New Jersey.

Felix, 226 A.3d at 945 (emphasis added). The Felix court further explained:

       Through a 1998 amendment, . . . the Legislature lightened the regulatory burden on
       one category of insurer: affiliates of insurers who sell only non-motor vehicle and
       non-automobile insurance in New Jersey. See Cooper Hosp., 378 N.J. Super. at
       517, 876 A.2d 335. The Legislature added language (creating a new, and currently
       the first, sentence of the deemer statute) . . . limit[ing] the coverage that affiliates
       of insurers transacting only non-motor vehicle/automobile insurance needed to
       provide under the deemer statute, [but] it was understood as not “effect[ing] a
       change in the coverage required of” the other two types of insurers to which the
       deemer statute applied: New Jersey authorized automobile/motor vehicle insurers
       and affiliates of such insurers.

Id.

       In Cooper Hospital University Medical Center v. Prudential Insurance Company, the

Superior Court of New Jersey also concluded that the deemer statute as originally enacted

“applied both to insurance companies authorized to transact auto insurance business in New

Jersey and to insurance companies not so authorized, but who controlled or were controlled by

an insurance company that was conducting general insurance business in New Jersey.” 876

A.2d 335, 339 (N.J. Super. Ct. App. Div. 2005). After examining the legislative statement

explaining the 1998 amendment to the deemer statute, the Cooper court deduced:

       [T]he only coverage limitation applies to out-of-state insurance companies that do
       not conduct auto business in New Jersey and whose New Jersey affiliates also do
       not conduct auto insurance business. The legislative statement refers to no other
       limitation and we discern none from the legislative record. Nothing in the
       explanatory statement suggests that the original pre-amendment version of the
       legislation should be read in any different light to reduce the coverage clearly
       provided therein.

Id. at 341. Ultimately, the Cooper court “conclude[d] from the plain language, structure, history,

and purpose of the legislation that the amendatory text did not effect a change in the coverage of

companies that are either . . . authorized to transact auto insurance business in New Jersey or
            Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 9 of 11




affiliated with companies writing auto insurance in New Jersey.” Id. (emphasis added).

       Both the plain language and history of the deemer statute indicate that the second

provision of the deemer statute applies to any insurer who is affiliated with an insurer authorized

to transact or transacting automobile or motor vehicle insurance business in New Jersey.

Because the parties agree that “Omni Insurance Company and Personal Service Insurance

Company . . . are ‘affiliated’ within the meaning of the NJ Deemer Statute and case law

construing the NJ Deemer statute,” Stipulation ¶ 13, Omni is subject to the deemer statute.

       B. Whether Subjecting Omni to the Deemer Statute Presents Constitutional and

       Jurisdictional Problems

       Defendants argue that even if Omni is subject to the deemer statute under New Jersey

law, the deemer statute cannot be enforced against Omni because applying the deemer statute to

an insurer that is not authorized to transact insurance business in New Jersey presents

“jurisdictional and constitutional problems.” Defs.’ Summ. J. Mem. 13, ECF No. 24-1. Arevalo

points out that Defendants provide a dearth of legal support for this assertion and argues that

applying the deemer statute to Omni does not present any constitutional or jurisdictional

concerns.

       Defendants rely almost exclusively on Geico to argue that application of the deemer

statute presents constitutional problems. In Geico, the court noted that:

       constitutional problems . . . would be created if New Jersey asserted jurisdiction
       over out-of-state companies not transacting any business in this State and without
       any ties to this State. “[A] state is without power to exercise extra-territorial
       jurisdiction by attempting to regulate and control activities wholly beyond its
       boundaries.” We do not mean to suggest, however, that the jurisdiction and
       constitutional problems are insurmountable. They may not be.

818 A.2d at 485 (citation omitted) (quoting Adams v. Keystone Ins. Co., 624 A.2d 1008, 1012

(N.J. Super. Ct. App. Div. 1993)). Neither the Geico court nor Defendants have identified
         Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 10 of 11




exactly what those constitutional problems might be and under what circumstances these

problems would be insurmountable. More importantly, “[t]he right of a state to impose liability

on a carrier issuing a policy in another state, where the policy terms do not provide for such

liability, has withstood constitutional attack.” D’Orio v. W. Jersey Health Sys., 797 F. Supp.

371, 374 (D.N.J. 1992).

       In Watson v. Employers Liability Corporation, 348 U.S. 66 (1954), the Supreme Court

upheld as constitutional a Louisiana law which provided that persons injured in Louisiana could

bring a direct cause of action against the tortfeasor’s insurance company, even if the insurance

policy, drafted under another state’s laws, specifically barred such an action. The Supreme

Court rejected arguments that the statute violated the Equal Protection, Due Process, and the Full

Faith and Credit clauses of the Constitution, explaining:

       As a consequence of the modern practice of conducting widespread business
       activities throughout the entire United States, this Court has in a series of cases held
       that more states than one may seize hold of local activities which are part of
       multistate transactions and may regulate to protect interests of its own people, even
       though other phases of the same transactions might justify regulatory legislation in
       other states.

Id. at 72. In rejecting the applicability of the due process principle that a state is without power

to exercise extra territorial jurisdiction over activities wholly beyond its boundaries, the Court

explained:

       Louisiana’s direct action statute is not a mere intermeddling in affairs beyond her
       boundaries which are no concern of hers. Persons injured or killed in Louisiana are
       most likely to be Louisiana residents, and even if not, Louisiana may have to care
       for them. . . . Louisiana has manifested its natural interest in the injured by
       providing remedies for recovery of damages.

Id. Because of “the vital interests of Louisiana in liability insurance that covers injuries to

people in that State,” id. at 73, the Supreme Court held that “Louisiana has a constitutional right
          Case 2:19-cv-05075-AB Document 30 Filed 09/29/20 Page 11 of 11




to subject foreign liability insurance companies to the direct action provisions of its laws whether

they consent or not,” id. at 74.

        Applying the principles established by the Supreme Court in Watson, courts have held

that the New Jersey deemer statute is constitutional because New Jersey has the same interest in

N.J.S.A 17:28-1.4 as Louisiana had in its “deemer statute”—liability insurance for people injured

in its state. D’Orio, 797 F. Supp. at 374; Adams, 624 A.2d at 1013-14. “New Jersey has an

interest in ensuring that persons injured in this state receive prompt and proper medical care and

in assuring that the medical care facilities and practitioners who provide such care will be paid.”

Adams, 624 A.2d at 1013. Because the deemer statute protects these vital interests of New

Jersey it does not present constitutional problems.

IV. CONCLUSION

        Omni is subject to the deemer statute and must provide the minimum compulsory PIP and

UM benefits to Arevalo. Therefore, I will grant Arevalo’s motion for summary judgment and I

will deny Defendants’ motion for summary judgment. 10 Because Arevalo is requesting

additional relief beyond a ruling that Omni is subject to the deemer statute, the parties will be

ordered to meet and confer and provide a joint proposed scheduling order.




                                                 _s/ANITA B. BRODY, J.______
                                                 ANITA B. BRODY, J.




10
  In their Statement of Facts, Defendants state: “The only true party to this action is Omni Insurance
Company, which issued the police [sic] for the vehicle in which Plaintiff was a passenger. It is unclear
why Plaintiff included the remaining Defendants, when she admits they did not write the policy in
question.” Defs.’ Summ. J. Mem. 5. Because they do not move for dismissal of any Defendants on this
basis, however, Plaintiffs may proceed with this action against all Defendants.
